DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JOSEPH BLUE,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D16-3864

                          [August 31, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth Scherer, Judge; L.T. Case Nos.
14014862CF10A and 15000489CF10A.

   Carey Haughwout, Public Defender, and James W. McIntire, Assistant
Public Defender, West Palm Beach, (withdrawn as counsel after filing
brief), and Joseph Blue, Monticello, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.